UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 January 8, 2013 Date of report (Date of earliest event reported) Valmont Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-31429 47-0351813 (Commission File Number) (IRS Employer Identification No.) One Valmont Plaza Omaha, NE (Address of Principal Executive Offices) (Zip Code) (402) 963-1000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)On January 8, 2013, Valmont Industries, Inc. announced that Richard P. Heyse, has joined Valmont as Executive Vice President.In late February, Mr. Heyse will succeed Terry J. McClain, Valmont’s CFO.Mr. Heyse has over 20 years of financial, engineering, and information technology management experience.He holds a Bachelor of Science in Engineering from Purdue University and a Masters degree in Industrial Administration from Carnegie Mellon University. Mr. Heyse, age 49, served as Vice President and CFO of WESCO International, Inc. from June 2009 to February 2012.From April 2005 to May 2009, he served as Vice President and CFO of Innophos Holdings.He served as Vice President and CFO of Polyconcept, Inc. from June 2012 to December 2012. Information with respect to Mr. Heyse’s compensation is set forth on Exhibit 99.2, which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Press release dated January 8, 2013. Richard Heyse Employment Summary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Valmont Industries, Inc. Date:January 8, 2013 By: /s/ Terry J. McClain Name:Terry J. McClain Title:Senior Vice President and Chief Financial Officer EXHIBITS ExhibitNo. Description Press release dated January 8, 2013. Richard Heyse Employment Summary
